PER CURIAM.
This is an interlocutory appeal by the State, seeking to reverse an order suppressing certain conversations between the defendants in the criminal proceeding and a prosecution witness.
*592The conversations occurred after the State had filed an information and issued a capias, but prior to the time it had arrested the defendants or notified them of the proceedings. We reverse upon the reasoning found in Parnell v. State, Fla.App.1969, 218 So.2d 535 and in Scaldeferri v. State, Fla.App.1974, 294 So.2d 407,1 and hold that the trial judge erred in suppressing the conversations of February 15, 1973, and return the matter to the trial court for further proceedings.
Reversed and remanded, with directions.

. It is noted that the cited case was decided subsequent to the order of the trial court on the motion to suppress, which is the subject matter of the instant appeal.